Court of Appeals
of the State of Georgia

                                                              ATLANTA, August 28, 2014

The Court of Appeals hereby passes the following order

A14D0473. CHRISTINE B. MAY v. MORGAN COUNTY.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2012CA145




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, August 28, 2014.

                                           I certify that the above is a true extract from the minutes of
                                      the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.